On January 2, 1952 while driving a truck in the course of his employment the motor exploded, burst into flames and the deceased employee suffered, among other injuries, a myocardial infarction and permanent heart damage. The carrier on that accident was the appellant Employers Mutual. He returned to work in May, 1952. On November 26, 1953 he was again driving a truck when it left the road on the left-hand side and struck a tree. He was alive when found but died shortly thereafter. The hand brake was pulled, the truck in gear and the ignition off. Death was due to a fatal heart attack. At this time the Travelers Insurance Company was the carrier. The Referee made an award of both disability and death benefits finding that no compensable accident was sustained on November 26, 1953 but that his death was the result of his injuries and his permanent heart condition sustained in the January 2, 1952 accident. The entire award was made therefore against Employers Mutual. On review the board affirmed the Referee’s decision and award, also increasing the claimant’s attorneys’ fee. The only question presented on this appeal is whether or not the finding that there was no industrial accident sustained on November 26, 1953 is supported by substantial evidence. The question was whether decedent first sustained a heart attack and as a result lost’ control of the truck or whether the truck was first involved in an accident and then decedent suffered the fatal heart attack. Lay and medical evidence was presented directed to the issue and the whole controversy was factual in nature, within the board’s fact-finding power. Upon this record we may not say as a matter of law that the board could not so determine the question of fact presented. Decision and award unanimously affirmed, with costs to respondent against appellants. Present — Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.